Citation Nr: 0943899	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder to include posttraumatic stress 
disorder (PTSD), significant cognitive impairment, a learning 
disorder, a thought disorder and an anxiety disorder.  

2.  Entitlement to service connection for a lung disorder, to 
include asthma.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with reflux esophagitis.  

4.  Entitlement to service connection for an ulcer disorder.  

5.  Entitlement to service connection for a back disorder.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1977.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding and the fact that the Veteran also 
has been diagnosed with significant cognitive impairment, a 
learning disorder, a thought disorder, and an anxiety 
disorder, the issue regarding claimed psychiatric disorders 
on the title page has been recharacterized.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  



REMAND

The Veteran is seeking service connection for a psychiatric 
disorder to include PTSD, significant cognitive impairment, a 
learning disorder, a thought disorder, and an anxiety 
disorder, GERD with reflux esophagitis, a lung disorder, to 
include asthma, an ulcer disorder, and a back disorder.  

After a careful review of the record, the Board finds that 
these claims must be remanded for further action.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

The Board notes that a service treatment record, dated in 
August 1977, shows treatment for a back strain due to lifting 
improperly.  Private treatment records, dated from 1998 to 
2004, indicate reports of chronic low back pain, findings on 
X-ray of minimal right lateral listing of the lower cervical 
and upper thoracic spine without evidence of recent fracture, 
minimal generalized spondylosis of the middle thoracic spine, 
moderate generalized uncovertebral arthrosis of the lower 
cervical spine, and mild to moderate facet arthrosis of C7-
T1, and a diagnosis of acute lumbar myofascial strain.  

Further, an in-service radiographic report reveals findings 
of a right apical density noted on an otherwise normal chest 
X-ray.  Private treatment records, dated from 1996 to 2004, 
indicate diagnoses of bronchitis, nonallergic rhinitis, and 
intermittent, intrinsic, atopic asthma.  A VA treatment 
record, dated in November 2005, shows a history of asthma 
reported since 1995, and indicates treatment for shortness of 
breath, throat erythema and exudate, and airway resistance 
disease with Albuterol.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  

Here, given the Veteran's assertions and the evidence showing 
treatment for a back strain and findings of a right apical 
density noted on X-ray, in service, and in light of current 
diagnoses of various spine disorders and of various lung 
disorders, to include asthma, post-service, and the lack of a 
nexus opinion of record to address the nature and etiology of 
both the current lung and back disorders, the Board finds 
that VA examinations with medical opinions are warranted to 
properly adjudicate these claims.  

Further, the record establishes that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  In particular, the Board notes that records from 
the State of Connecticut, Bureau of Rehabilitation Services, 
Disability Determination Services, dated in May 1994 and 
March 2004, indicate that he applied for SSA benefits, for 
which examinations were scheduled.  

Further, a VA treatment record, dated in November 2005, 
reflects a report that the Veteran has been granted Social 
Security Insurance (SSI) benefits.  A statement by the 
Veteran, received in July 2006, shows that he has received 
SSI disability benefits for 12 years.   

Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Baker v. West, 11 Vet. App. 163 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Additionally, review of the claims file also reflects that 
there may be pertinent outstanding VA treatment records.  
Notably, the Veteran supplied a statement in June 2008 in 
which he described recent treatment at a VA medical facility 
for his psychiatric disorder.  These records are clearly 
pertinent to the adjudication of these claims.  

The claims file currently includes VA treatment records, 
dated from November 2005 to August 2006.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Also, the RO should undertake any further development and/or 
notification action deemed warranted by VCAA (in addition to 
the actions requested hereinabove) prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA to 
request copies of any and all medical 
records pertinent to the Veteran's award 
of disability benefits, including all 
decisions and/or determinations, and any 
supporting medical documentation.  If 
medical evidence utilized in processing 
such claim is not available, a notation 
should be entered in the claims folder.  
All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
and his representative should be informed 
of same in writing.  

2.  The RO should seek to obtain all VA 
treatment records dated from August 2006 
to the present and associate those records 
with the claims folder.  

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA examinations by 
appropriate specialists to determine the 
nature and etiology of any current spine 
disorder and the nature and etiology of 
any current lung disorder.  The examiners 
should offer opinions, consistent with 
sound medical principles, whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disabilities have their onsets in or 
are otherwise related to the Veteran's 
service.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to any physician designated to 
examine the Veteran, and the examination 
reports should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After associating all available 
records with the claims folder, and 
undertaking any further development deemed 
warranted by a complete review of the 
record, the RO should readjudicate the 
Veteran's claims of service connection, in 
light of all the evidence of record and 
legal authority, and considering all 
pertinent theories of entitlement.  If any 
action remains adverse to the Veteran, the 
RO must issue the Veteran and his 
representative a Supplemental Statement of 
the Case (SSOC), and give them an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


